DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Regarding claim 18, the term “the stand” lacks antecedent basis in the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9, 12-18, & 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collopy (20100250789).  
Regarding claim 9, Collopy teaches an apparatus (100, 600) comprising a platform (604) comprising a working surface (i.e., upper surface of 604); a docking adapter (690, 702, 704); a first computing device (100) detachably coupled to the docking adapter, further comprising a touchscreen display (108), at least one processor, and at least one memory including computer program code for one or more programs (note that a processor, memory, and code would be inherently present in 100).
Regarding claim 12, Collopy teaches a docking adapter (690, 702, 704) that comprises a tray (690); a stability member (704) affixed to the tray; & a power supply (702; see par 187) within the tray.
Regarding claim 13, Collopy teaches a keyboard (672) and a trackpad (674).
Regarding claim 14, Collopy teaches a power supply (702; see par. 187).  
Regarding claim 15, Collopy teaches a compartment (i.e., space within 604, which is characterized as a “housing”) within the platform (604).
Regarding claim 16, Collopy teaches a connection port (702) configured to connect the first computing device (100) to a third-party device (i.e., any other device connected to 600).
Regarding claim 17, Collopy teaches a platform (604) further comprising a speaker (680, 682) and a microphone (560 - see par. 93).  
Regarding claim 18, Collopy teaches a stand (606, which, if rested upon a surface, could support 100 & 604) configured to adjust an angle of the platform (via hinges connecting 604 to 606).
Regarding claim 22, Collopy teaches an apparatus comprising a tray (690); a stability member (704) affixed to the tray; a first computing device (100) detachably coupled to the tray, further comprising a touchscreen display (108), at least one processor, and at least one memory including computer program code for one or more programs (note that a processor, memory, and code would be inherently present in 100); and a stability member (622, 624, 626) affixed to the platform.
Regarding claim 23, Collopy teaches a power supply (702) within the tray (690).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, & 19-21 is rejected under 35 U.S.C. 103 as being unpatentable over Collopy (20100250789) in view of Shen (20120171656).  
Regarding claims 1 & 10, Collopy teach(es) the structure substantially as claimed, including an apparatus (100, 600) comprising a platform (604) comprising a docking adapter (690, 702, 704) and a first computing device; but fail(s) to teach a document camera.  However, Shen teaches a document camera (904).  It would have been obvious to one of ordinary skill in the art to add a document camera (904), as taught by Shen, to the first computing device of Collopy, in order to allow scanning of documents.  Hence, Collopy as modified would teach a document camera (904 of Shen) coupled to the docking adapter (690, 702, 704 of Collopy); wherein the document camera is configured to be movable from a first position (Figs. 8c-8d) to a second position (Figs. 7a-7b of Shen); wherein the document camera is oriented to project onto the working surface (i.e., upper surface of 604) in the first position (implied by Figs. 8c-8d of Shen); and wherein the document camera is stowed within the docking adapter in the second position (implied by Fig. 11 of Collopy).  
Regarding claim 1, Collopy teaches an apparatus (100, 600) comprising a platform (604) comprising a touchscreen display (108); a working surface (i.e., upper surface of 604); a first computing device (100) comprising at least one processor, and at least one memory including computer program code for one or more programs (note that a processor, memory, and code would be inherently present in 100); and a stand (606) supporting the platform (note that 606, if rested upon a surface, could support 100 & 604).  
Regarding claim 2, Collopy teaches a stand (606) configured to adjust an angle of the platform (via hinges connecting 604 to 606).
Regarding claim 3, Collopy teaches a platform (604) further comprising a speaker (680, 682) and a microphone (560 - see par. 93).  
Regarding claim 4, Collopy teaches a first computing device (100) that wirelessly communicates with a third-party device (implied by par. 4 & 93).
Regarding claim 5, Collopy as modified teaches a document camera (904 of Shen) that communicates with the first computing device (100 of Collopy).
Regarding claim 6, Collopy teaches a compartment (i.e., space within 604, which is characterized as a “housing”) within the platform (604).  
Regarding claim 19, Collopy teaches a connection port (702) configured to connect the first computing device (100) to a third-party device (i.e., any other device connected to 600).
Regarding claim 20, Collopy teaches a power supply (702; see par. 187).  
Regarding claim 21, Collopy teaches a keyboard (672) and a trackpad (674).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637